Citation Nr: 0327865	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  97-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1997.


REMAND

Regarding the issue of service connection for gastritis, the 
Board ordered additional development, requesting that the 
veteran be afforded a gastrointestinal examination to show 
the existence and etiology of a gastrointestinal disability.  
The Board requested that the examiner specify whether the 
veteran currently suffers from a gastrointestinal disability, 
to include gastritis, and if so, to identify these diseases 
or disabilities.  Further, the Board requested the examiner 
to indicate whether it is as likely as not that any 
identified gastrointestinal disability is etiologically 
related to his military service.  The Board has received a 
copy of a July 2003 VA examination report.  The examination 
report is remarkably lacking in detail for findings that 
support the diagnosis.  In light of Disabled American 
Veterans v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (May 1, 2003), the case is hereby 
REMANDED to the RO for the following actions:

1.  The AOJ should schedule the veteran 
for an examination for the purpose of 
determining the presence or absence of a 
chronic gastrointestinal disability, to 
include gastritis.  Any diagnosis should 
be supported with findings or an 
explanation of why the diagnosis was 
entered.

2.  In light of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7007, -7008, -7009, 
-7010 (September 22, 2003), the RO should 
send a proper VCAA letter informing the 
veteran of time limits to submit 
additional information.

3.  The RO should adjudicate the 
veteran's claim for service connection 
for gastritis, taking into consideration 
the additional evidence recently received 
by the Board, i.e., the July 2003 VA 
examination report.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




